ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 15/539632 (US 2017036534 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the double patenting is withdrawn.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Niese (US 5442998) discloses, a pressure cooker has a lid displaceable in the vertical direction with respect to the cooker to reduce the residual pressure in the cooker and to permit opening of the cooker without any rotary movement. Tongues projecting downwards between the dome edge and the cooker edge, in conjunction with guide slots provided in clips which hold together the cooker and the lid ensure radial opening and closing movements of the clips. A centering ring located in the dome and extending into the cooker facilitates the engagement of the lid on the cooker. The centering ring carries the sealing ring and the tongues and is based away from the dome by springs supported on the dome. The dome and the centering ring are guided on one another by interengaging elements and can be locked together in the open position. On closing the pressure cooker, the locking action is eliminated and the springs bring about both the closing displacement of the clips and also the positioning of the sealing ring with respect to its sealing surfaces on the dome and the cooker.
Reasons for Allowance
Allowance of claims 1-9, and 12-17 is indicated because the prior art of record (Yankovitch in view of Young) do not disclose/suggest the combination of “a band is coupled to a lid of a cooking device, wherein the band is extended around the lid, and is configured to move relative to the lid when the band is couple to the lid, wherein a retaining clip has a band interface portion that is coupled on the outer surface of the band, wherein a rim interface portion is extended from the band interface portion and configured to contact a part of rim of the lid such that the part of the rim of the lid is received and trapped by the rim interface portion, wherein the rim interface portion further has a hook portion that is extended from the rim interface portion such that the hook portion is located between the rim interface portion and the band interface portion, wherein the hook portion is configured to contact the other part of the rim, wherein the retaining clip restricts the movement of the band relative to the lid such that the band, and the retaining clip remain coupled to the lid during the opening of the lid from a base of the cooking device” as cited in claim 1 and claim 6.
The prior art of record (Yankovitch in view of Young) do not disclose the combination of elements above. Yaankovitch discloses, a band is coupled and extended around the lid, a band interface is coupled to the outer surface of the band, a rim interface is extended from the band interface, and a hook portion is extended from the rim interface such that the rim interface is located between the hook portion and the band interface, wherein the rim interface is not in contact with a part of a rim of the lid, and the hook portion is in contact with the knob of the lid instead of another part of the rim of the lid. Young teaches, a locking element is attached on a base of a cooking device, wherein the locking element is extended from the base to be in contact with a top part/rim of the lid.
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Yankovitch), such as “a band is coupled to a lid of a cooking device, wherein the band is extended around the lid, and is configured to move relative to the lid when the band is couple to the lid, wherein a retaining clip has a band interface portion that is coupled on the outer surface of the band, wherein a rim interface portion is extended from the band interface portion and configured to contact a part of rim of the lid such that the part of the rim of the lid is received and trapped by the rim interface portion, wherein the rim interface portion further has a hook portion that is extended from the rim interface portion such that the hook portion is located between the rim interface portion and the band interface portion, wherein the hook portion is configured to contact the other part of the rim, wherein the retaining clip restricts the movement of the band relative to the lid such that the band, and the retaining clip remain coupled to the lid during the opening of the lid from a base of the cooking device” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761